UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 1-11986 TANGER FACTORY OUTLET CENTERS, INC. (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1815473 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 36,782,299 shares of Common Stock, $.01 par value, outstanding as of July 28, 2009 1 TANGER FACTORY OUTLET CENTERS, INC. Index Page Number Part I. Financial Information Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets - as of June 30, 2009 and December 31, 2008 3 Consolidated Statements of Operations - for the three and six months ended June 30, 2009 and 2008 4 Consolidated Statements of Cash Flows - for the six months ended June 30, 2009 and 2008 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures about Market Risk 29 Item 4.Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 6.Exhibits 31 Signatures 31 2 PART I. – FINANCIAL INFORMATION Item 1 – Financial Statements TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) June30, December31, 2009 2008 ASSETS: (as adjusted) Rental property Land $ $ Buildings, improvements and fixtures Construction in progress Accumulated depreciation ) ) Rental property, net Cash and cash equivalents Investments in unconsolidated joint ventures Deferred charges, net Other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $975 and $9,137, respectively) $ $ Mortgage payable (including a debt discount of $862 and $0, respectively) Unsecured term loan Unsecured lines of credit Construction trade payables Accounts payable and accrued expenses Other liabilities Total liabilities Commitments Equity Tanger Factory Outlet Centers, Inc. shareholders’ equity Preferred shares, 7.5% Class C, liquidation preference $25 per share, 8,000,000 shares authorized, 3,000,000 shares issued and outstanding at June 30, 2009 and December 31, 2008 Common shares, $.01 par value, 150,000,000 shares authorized, 36,782,179 and 31,667,501 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively Paid in capital Distributions in excess of net income ) ) Accumulated other comprehensive loss ) ) Equity attributable to shareholders of Tanger Factory Outlet Centers, Inc. Equity attributable to noncontrolling interest in Operating Partnership Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended Six months ended June30, June30, 2009 2008 2009 2008 Revenues (as adjusted) (as adjusted) Base rentals $ Percentage rentals Expense reimbursements Other income Total revenues Expenses Property operating General and administrative Depreciation and amortization Impairment charge Total expenses Operating income Interest expense ) Gain on early extinguishment of debt Gain on fair value measurement of previously held interest in acquired joint venture Loss on settlement of US treasury rate locks ) ) Income before equity in earnings (losses) of unconsolidated joint ventures 60 Equity in earnings (losses) of unconsolidated joint ventures ) ) Net income Noncontrolling interest ) ) ) Net income attributable to common shareholders of Tanger Factory Outlet Centers, Inc. $ Basic earnings per common share Income (loss) from continuing operations $ $ ) $ $ Net income (loss) $ $ ) $ $ Diluted earnings per common share Income (loss) from continuing operations $ $ ) $ $ Net income (loss) $ $ ) $ $ Dividends paid per common share $ The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, (as adjusted) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Impairment charge Amortization of deferred financing costs Gain on early extinguishment of convertible debt ) Gain on fair value measurement of previous interest held in acquired joint venture ) Loss on settlement of US treasury rate locks Equity in earnings (losses) of unconsolidated joint ventures ) Compensation expense related to restricted shares and options granted Amortization of debt premiums and discount, net Distributions of cumulative earnings from unconsolidated joint ventures Net accretion of market rent rate adjustment ) ) Straight-line base rent adjustment ) ) Increase (decrease) due to changes in: Other assets Accounts payable and accrued expenses ) ) Net cash provided by operating activities INVESTING ACTIVITIES Additions to rental property ) ) Acquisition of remaining interests in unconsolidated joint venture, net of cash acquired ) Additions to investments in unconsolidated joint ventures ) Additions to deferred lease costs ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Cash dividends paid ) ) Distributions to noncontrolling interest in Operating Partnership ) ) Proceeds from debt issuances Repayments of debt ) ) Proceeds from tax incremental financing Additions to deferred financing costs ) Proceeds from exercise of options Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER FACTORY OUTLET CENTERS INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tanger Factory Outlet Centers, Inc. and subsidiaries is one of the largest owners and operators of outlet centers in the United States.We are a fully-integrated, self-administered and self-managed real estate investment trust, or REIT, which focuses exclusively on developing, acquiring, owning, operating and managing outlet shopping centers.As of June 30, 2009, we owned and operated 31 outlet centers, with a total gross leasable area of approximately 9.2 million square feet.These outlet centers were 95% occupied.Also, we operated and had partial ownership interests in two outlet centers totaling approximately 950,000 square feet. Our outlet centers and other assets are held by, and all of our operations are conducted by, Tanger Properties Limited Partnership and subsidiaries.Accordingly, the descriptions of our business, employees and properties are also descriptions of the business, employees and properties of the Operating Partnership.Unless the context indicates otherwise, the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries and the term “Operating Partnership” refers to Tanger Properties Limited Partnership and subsidiaries.The terms “we”, “our” and “us” refer to the Company or the Company and the Operating Partnership together, as the text requires. We own the majority of the units of partnership interest issued by the Operating Partnership through our two wholly-owned subsidiaries, the Tanger GP Trust and the Tanger LP Trust.The Tanger GP Trust controls the Operating Partnership as its sole general partner.The Tanger LP Trust holds a limited partnership interest.The Tanger family, through its ownership of the Tanger Family Limited Partnership holds the remaining units as a limited partner.Stanley K. Tanger, our Chairman of the Board, is the sole general partner of the Tanger Family Limited Partnership. 2. Basis of Presentation Our unaudited consolidated financial statements have been prepared pursuant to accounting principles generally accepted in the United States of America and should be read in conjunction with the consolidated financial statements and notes thereto of our Annual Report on Form 10-K for the year ended December 31, 2008 and in conjunction with the Current Report on Form 8-K that was filed on July 2, 2009 solely to reflect certain retrospective accounting adjustments described below with respect to the financial information contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008.The December 31, 2008 balance sheet data in this Form 10-Q was derived from audited financial statements.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the Securities and Exchange Commission’s ("SEC") rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading.Certain prior period amounts have been reclassified to conform to the current period presentation, including changes resulting from the adoption of FSP APB 14-1, FAS 160, and FSP EITF 03-6-1 on January1, 2009, as discussed below. The accompanying unaudited consolidated financial statements include our accounts, our wholly-owned subsidiaries, as well as the Operating Partnership and its subsidiaries and reflect, in the opinion of management, all adjustments necessary for a fair presentation of the interim consolidated financial statements.All such adjustments are of a normal and recurring nature.Intercompany balances and transactions have been eliminated in consolidation. We have performed an evaluation of subsequent events through August 7, 2009, which is the date the Quarterly Report on Form 10-Q was filed. Investments in real estate joint ventures that represent non-controlling ownership interests are accounted for using the equity method of accounting. These investments are recorded initially at cost and subsequently adjusted for our equity in the venture's net income (loss) and cash contributions and distributions. 6 Adoption of Recent Accounting Pronouncements FSP APB 14-1 “Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement)” Effective January1, 2009, we retrospectively adopted Financial Accounting Standards Board staff position FSPAPB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement)” (“FSP14-1”). In August 2006 we issued $149.5 million of Exchangeable Notes at an interest rate of 3.75 %, or the Exchangeable Notes.These Exchangeable Notes are within the scope of FSP14-1, which requires bifurcation of the Exchangeable Notes into a debt component that is initially recorded at fair value and an equity component.The difference between the fair value of the debt component and the initial proceeds from issuance of the instrument is recorded as a component of equity.The liability component of the debt instrument is accreted to par using the effective interest method over the remaining life of the debt (the first redemption date in August 2011).The accretion is reported as a component of interest expense.The equity component is not subsequently re-valued as long as it continues to qualify for equity treatment.Upon implementation of this accounting change we did the following: a. We concluded that the difference between the fair value of the debt component at issuance and the initial proceeds received was approximately $15.0 million based on a market interest rate of 6.11%.Therefore, we recorded an increase to equity of approximately $15.0 million.The corresponding debt discount of $15.0 million recognized was as a reduction to the carrying value of the Exchangeable Notes on the balance sheets. b. We also reclassified upon adoption approximately $363,000 of unamortized financing costs to shareholders’ equity as these costs were attributable to the issuance of the conversion feature associated with the Exchangeable Notes. c. Distributions in excess of net income as of December 31, 2008 includes a decrease of approximately $5.1 million for the cumulative accretion of the debt discount from August 2006 through December 31, 2008. d. The revised diluted earnings per common share for the three and six months ended June 30, 2008 were reduced by $.02 and $.03 per share, respectively, from their originally recorded amounts. In May 2009, we completed an exchange offering where we retired a principal amount of $142.3 million of the outstanding Exchangeable Notes and issued approximately 4.9 million common shares in exchange for the related Exchangeable Notes.See Note 6 for further discussion. The Exchangeable Notes issued in 2006 had an outstanding principal amount of $7.2 million and $149.5 million, respectively, as of June 30, 2009 and December 31, 2008 and are reflected on our consolidated balance sheets as follows: As of June 30, 2009 As of December 31, 2008 Equity component carrying amount Unamortized debt discount Net debt carrying amount Non-cash interest expense related to the accretion of the debt discounts, net of additional capitalized amounts and reclassified loan cost amortization, and contractual coupon interest expense were recognized for the three and six month periods ended June 30, 2009 and 2008, as follows (in thousands): Three Months Ended Six Months Ended June 30, June 30, FSP 14-1 non-cash interest Contractual coupon interest $ 1,402 7 FAS 160 “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51” In December 2007, the FASB issued Statement of Financial Accounting Standards No. 160 “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51”, or FAS 160.We adopted the provisions of FAS 160 effective January 1, 2009 and adopted the recent revisions to EITF Topic D-98 “Classification and Measurements of Redeemable Securities”, which became effective upon our adoption of FAS 160.This statement amends ARB 51 to establish accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary.FAS160 clarifies that a noncontrolling interest in a subsidiary should be reported as equity in the consolidated balance sheet and the noncontrolling interest's share of earnings is included in consolidated net income.
